— Motion by appellants to transfer appeal from judgment of the District Court, Suffolk County, entered March 17, 1965, to the Appellate Term of the Supreme Court in the Second Judicial Department, such appeal having been improperly taken to this court. Motion granted; appeal transferred to the Appellate Term (N. Y. Const., art. VI, § 5, subd. b; Paramount Pictures Theatres Corp. v. Royster Drive-In Theatres, 18 A D 2d 1082). Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.